Exhibit 10.4

AMENDMENT 8

This Amendment 8 (this “Amendment”) to the Group Long Term Disability
Reinsurance Agreement between Symetra Life Insurance Company (“Insurer”) of
Bellevue, Washington and Reliance Standard Life Insurance Company doing business
as Custom Disability Solutions, as Managing Agent (“Managing Agent”) for each of
the participating reinsurers collectively referred to in the Reinsurance
Agreement as the American Disability Reinsurance Underwriters Syndicate (ADRUS
or “Reinsurer”), originally effective January 1, 1999, as amended (the
“Reinsurance Agreement”), is entered into between Symetra and Managing Agent
effective as of June 1, 2013.

The parties agree that Article IV of the Reinsurance Agreement shall be amended
by the addition of the following section E:

E. Insurer hereby delegates to the Managing Agent any discretionary authority
the Insurer may have under employer plans or the terms and conditions of plan
documents (including, but not limited to, the reinsured Policies and
certificates, summary plan descriptions, and/or other plan documents read
separately or in combination with others), with respect to interpreting the
provisions of the plans and the reinsured Policies and determining eligibility
for benefits.

All provisions of the Reinsurance Agreement not in conflict with the provisions
of this Amendment will continue unchanged.

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed on its behalf by the signature of its duly authorized representative as
of the dates shown below:

 

CUSTOM DISABILITY SOLUTIONS     SYMETRA LIFE INSURANCE COMPANY By:   /s/ Paul K.
Fields     By:   /s/ Thomas M. Foran Name:   Paul K. Fields     Name:   Thomas
M. Foran Title:   CFO     Title:   Vice President Date:   6/17/2013     Date:  
7/9/2013